Citation Nr: 1527309	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from May 1953 to May 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic right knee disorder was not manifested in service, right knee arthritis was not compensably disabling within one year of discharge from active duty; and any current right knee disorder is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active duty service and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice requirements apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this case, the Veteran was provided adequate VCAA notice in April 2009 prior to initial adjudication of the claim.  Although it erroneously included the standard to reopen a claim, it also included the relevant information regarding service connection, and the degree and effective date of a disability.  Accordingly, all required notice has been provided.  
 
The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are for the most part absent from the claims file and presumed to have been destroyed.  The RO informed the Veteran of its inability to locate these records and asked him to submit any evidence pertaining to his in-service treatment, as well as to complete a VA Form NA-13055 to aid in reconstructing these records.  After the Veteran completed and returned this form, the RO sought clinical records from the National Personnel Records Center (NPRC).  The NPRC has responded that no such records exist.  In light of VA's actions, the Board finds that any further attempts to obtain these records would prove futile and adjudication of the instant appeal may proceed.  All post-service records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded a VA examination addressing his claim of service connection.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2014).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the appellant, and provides where appropriate rationale for the opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the foregoing, the Board finds that VA has complied with the VCAA notification and assistance requirements; all necessary development has been accomplished, and there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, on review of the July 2014 remand directives and responsive actions, the Board finds that there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ attempted to obtain clinical records for the periods in 1954 and obtained negative responses.  In an August 2014 letter, the AOJ requested authorizations for the Veteran for any relevant private treatment, including treatment in 1955 and a 2013 surgery.  The AOJ also obtained a September 2014 a medical opinion.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  There must be: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, these provisions are applicable to arthritis, considered to be a chronic disease for VA compensation purposes. 

For Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

First, the evidence demonstrates an event or injury during service.  The Veteran asserts that he was treated for a knee injury resulting from playing basketball in service, which resulted in his current disability.  In support of his claim, the Veteran has submitted buddy statements attesting to the in-service knee injury, which resulted in the use of crutches.  With respect to an in-service knee injury, the Board concedes that the Veteran injured his knee, requiring the use of crutches for a period.  Second, there is a current disability.  VA treatment records document right knee degenerative joint disease, a form of arthritis.  

Third, then, the relevant issue in this case is whether the current right knee disability is related to the in-service event or injury.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  A May 1955 Report of Medical Examination, completed prior to service separation notes the lower extremities were clinically normal.  While a history of bursitis of the left knee in 1954 was noted, there is no notation of a right knee condition.  This evidence weighs against a finding of a chronic disability during service.  

Post-service treatment records indicate the Veteran first reported right knee pain in approximately October 2002.  The next year, the Veteran reported knee pain following vacationing in Korea.  These documented complaints of knee pain are over 45 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In addition, presumptive service connection for arthritis is not warranted as a diagnosis was not made within one year of service discharge.  See 38 C.F.R. § 3.309(a).  Also, service connection is not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b), as the record does not support such a finding, based in part on the normal clinical evaluation on discharge. 

Furthermore, the Veteran was provided a VA examination in September 2014 to address the etiology of his right knee disorder.  The examiner reviewed the claims file and the Veteran's medical history, and conducted a physical examination.  The VA examiner opined that it is less likely than not that the Veteran's currently diagnosed right knee disability is etiologically related to his active service, noting that the etiology of this type of knee disorder is likely a product of multiple factors to include trauma, familial disease, idiopathic and endocrine disorders.  Specifically, chondrocalcinous is an age related disorder with 36% prevalence after age 75.  The VA examiner further opined that, if the in-service knee injury as reported by the Veteran and supported by buddy statements is accepted, then the stated injury in service "possibly contributed" to the current right knee condition.  However, the exact contribution of the alleged twisting injury is speculative as the Veteran states that he was asymptomatic for years post-service and the hard medical evidence supports right knee symptom onset in 2003.

The Veteran has submitted a private medical opinion in support of his claim.  In an undated record, Dr. McNichols diagnosed degenerative joint disease of the right knee, and stated that that the current condition of knee pain is a result from orthopedic complications and degeneration that may have resulted in part from a pre-existing injury that occurred while he was serving in the military.  Dr. McNichols further stated that the Veteran's right knee prognosis may be complicated by age, overall health and pre-existing conditions.  

To the extent the VA examiner and the Veteran's private physician opined that his current right knee disability is "possibly" or "may have resulted" from the conceded in-service injury, the Board notes that such language is speculative and does not rise to the level of at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the Board must assign both speculative opinions no probative value.

The Veteran has claimed that he suffers from a right knee disorder directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition as the development of arthritis is a highly complex internal process, not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, while an in-service knee injury has been conceded, the Board finds that there is no evidence of a chronic right knee disability in service or a manifestation of arthritis within one year of discharge from active duty.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current right knee disability and his period of active service.  There is no competent evidence or probative medical opinion in support of this claim.  Finally, the length of time between his separation from active service and first diagnosis of a right knee disability, after approximately four decades without symptoms, and normal clinical findings at service separation, weighs against granting the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disorder.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


